United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Brockton, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Docket No. 08-2393
Issued: June 16, 2009

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 2, 2008 appellant filed a timely appeal of the June 11, 2008 nonmerit
decision of the Office of Workers’ Compensation Programs, which denied reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d), the Board does not have jurisdiction over the
merits of appellant’s claim.1
ISSUE
The issue is whether the Office properly denied appellant’s March 11, 2008 request for
reconsideration under 5 U.S.C. § 8128(a).

1

The Office issued its most recent merit decision on July 11, 2007, which is more than a year prior to the filing of
the instant appeal. As such, the Board does not have jurisdiction over the July 11, 2007 merit decision.

FACTUAL HISTORY
Appellant, a 46-year-old food service worker, has an accepted claim for cervical strain,
which arose on August 13, 2003. By decision dated October 13, 2006, the Office terminated her
wage-loss compensation and medical benefits effective October 27, 2006. It based its decision
on the June 8, 2006 report of Dr. Ronald Birkenfeld, a Board-certified neurosurgeon and Office
referral physician, who found that appellant’s employment-related cervical strain had resolved.
He also indicated that she could resume her regular employment as a food service worker and
that there was no need for further medical treatment of her cervical strain. The Branch of
Hearings and Review affirmed the termination of benefits in a July 11, 2007 decision.
On March 11, 2008 appellant requested reconsideration. She stated that the constant and
severe pain from her neck and shoulders kept her from getting any sleep. Appellant also claimed
to have been suffering from mild depression as well as insomnia. She further indicated that
because of her pain she was unable to sit still, focus or concentrate. And as a result, appellant
was precluded from currently seeking job training or education. Her March 11, 2008 request for
reconsideration was unaccompanied by any additional evidence.
By decision dated June 11, 2008, the Office denied appellant’s request for
reconsideration.
LEGAL PRECEDENT
The Office has the discretion to reopen a case for review on the merits.2 Section
10.606(b)(2) of Title 20 of the Code of Federal Regulations provides that the application for
reconsideration, including all supporting documents, must set forth arguments and contain
evidence that either: (i) shows that the Office erroneously applied or interpreted a specific point
of law; (ii) advances a relevant legal argument not previously considered by the Office; or
(iii) constitutes relevant and pertinent new evidence not previously considered by the Office.3
When an application for reconsideration does not meet at least one of the three requirements
enumerated under section 10.606(b)(2), the Office will deny the application for reconsideration
without reopening the case for a review on the merits.4
ANALYSIS
Appellant’s March 11, 2008 request for reconsideration neither alleged nor demonstrated
that the Office erroneously applied or interpreted a specific point of law. Additionally, she did
not advance a relevant legal argument not previously considered by the Office. Therefore,
appellant is not entitled to a review of the merits of her claim based on the first and second
above-noted requirements under section 10.606(b)(2).5 She also failed to satisfy the third
2

5 U.S.C. § 8128(a) (2006).

3

20 C.F.R. § 10.606(b)(2) (2008).

4

Id. at § 10.608(b).

5

Id. at § 10.606(b)(2)(i) and (ii).

2

requirement under section 10.606(b)(2). Appellant did not submit any relevant and pertinent
new evidence with her March 11, 2008 request for reconsideration. Consequently, she is not
entitled to a review of the merits of her claim based on the third requirement under section
10.606(b)(2).6
CONCLUSION
The Board finds that the Office properly denied appellant’s March 11, 2008 request for
reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the June 11, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 16, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

Id. at § 10.606(b)(2)(iii).

3

